Citation Nr: 0730883	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-32 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for residuals of 
surgery, left foot, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1970 to May 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision.  

In July 2007, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's left foot disability is productive of pain, 
claw deformities, hammer toes, hallux vargus, mild 
osteoarthritis, walking and standing limitations, ankylosis 
of the first metatarsophalangeal joint and spurring. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
left foot surgery have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5284 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
February 2007, after the initial decision on the claim in May 
2004.  The February 2007 correspondence included notice 
regarding a disability rating and an effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the enhanced duty to notify provisions 
under the VCAA were not met prior to the initial unfavorable 
agency of original jurisdiction decision on the claim, the 
Board finds that any defects with respect to the timing of 
the VCAA notice requirements were harmless errors in this 
case.  The claim was readjudicated subsequent to the VCAA 
notices in April 2007 by the RO, which included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the bases of the decision, and a summary of 
the evidence considered to reach the decision.  In addition, 
said notices were provided by the RO prior to the transfer 
and certification of the veteran's case to the Board.  
Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim, to respond to VA notices, and to participate 
effectively in the processing of the claim.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, a Travel Board hearing was held in 
July 2007 and VA examination were performed in February 2004 
and March 2007.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. §  4.25 (2007).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2007).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The veteran was originally service connected for pes planus 
with postoperative hallux rigidus, degenerative joint disease 
and bunionectomy under diagnostic code 5281.  In a rating 
decision dated in February 2000, a 10 percent rating was 
continued under Diagnostic Code 5284 for left foot surgery 
residuals.  The veteran is currently assigned a 10 percent 
rating for residuals of surgery on his left foot under 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 
5284, a severe foot injury is rated 30 percent disabling, a 
moderately severe foot injury is rated 20 percent  disabling, 
and a moderate foot injury is rated 10 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  The Board 
observes that the words "moderate," "moderately severe," 
and "severe" as used in the various diagnostic codes are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. §  4.6 (2007).

The Board will also contemplate whether the veteran is 
entitled to separate ratings under Diagnostic Code 5276 
(flatfoot), Diagnostic Code 5277 (bilateral weak foot), 
Diagnostic Code 5278 (acquired claw foot), Diagnostic Code 
5279 (anterior, unilateral or bilateral metatarsalgia), 
Diagnostic Code 5280 (unilateral hallux valgus), Diagnostic 
Code 5281 (severe unilateral hallux rigidus), Diagnostic Code 
5282 (hammer toe) or Diagnostic Code 5283 (malunion or 
nonunion of the tarsal or metatarsal bones). 

The VA treatment notes in December 2000 indicate that the 
veteran complained of mild pain along the lateral left foot.  

The Board notes that the veteran had surgery in January 2003 
for adductovarus fifth digit with Lister's corn on his left 
foot.  The veteran had revisional resectional arthroplasty of 
the left fifth proximal interphalangeal joint, partial 
phalangectomy phalanx of the fifth digit and derotational 
skin plasty of the fifth digit.  The veteran indicated that 
he had minimal pain in the left foot after the surgery.  

In August 2003, the veteran had full range of motion without 
pain or crepitus in all joints of the foot and ankle 
bilaterally.  No gross deformities were noted.  

In a VA Compensation and Pension Examination in February 
2004, the veteran relayed that he experienced pain once or 
twice a day which would continue while the veteran remained 
standing.  The veteran stated that his activity level had 
decreased because of his bilateral foot pain.  The veteran 
also stated that with a lot of walking he experienced flare-
ups involving both feet.  He stated that the pain could last 
as long as all night.  The veteran estimated his decreased 
range of motion with a flare-up as 50 percent.  The veteran 
stated that during flare-ups he would use a cane.  A physical 
examination revealed that the veteran would walk with his 
left foot everted.  The examiner indicated that the left foot 
pain was at the first metatarsophalangeal joint and there was 
pressure on the mid volar great-toe metatarsophalangeal joint 
which causes pain on the anterior inferomedial-malleolar 
region.  

A December 2006 radiology report indicated evidence of a 
previous bunionectomy with moderate degenerative changes at 
the first metatarsophalangeal joint space.  Soft tissue 
changes were seen at the proximal interphalangeal joint of 
the left fifth toe.  There were anterior and posterior 
plantar calcaneal spurs.  Osteophytes also seemed to be 
present at the talonavicular joint space.  

The veteran also had surgery in December 2006 for painful 
varus rotation of the fifth digit of left foot.  A left foot 
derotational resectional arthroplasty of the fifth toe was 
performed.  A post-operative treatment note in January 2007 
indicated that the veteran had 2/10 pain at the surgical site 
on occasion and did not require pain medication.  

A radiology report in March 2007 reveals ankylosis of the 
first metatarsophalangeal joint and first metatarsal/tarsal 
joint of the left foot.  There were large posterior calcaneal 
spurs and small anterior calcaneal spurs.  There was 
tenderness over the first metatarsophalangeal joint with 
ankylosis.  

In a March 2007 VA QTC Examination, the left foot had no 
forefoot/midfoot malalignment.  There was no deformity such 
as inward rotation of the superior portion of the os calcis, 
medial tilting of the upper border of the talus, marked 
pronation or the whole foot everted.  Palpation of the left 
foot plantar surface revealed slight tenderness.  The left 
Achilles tendon revealed good alignment.  The veteran also 
did not have any limitation with standing or walking during 
the examination.  The veteran also did not require any type 
of support with his shoes.  The examiner noted that the 
veteran could not stand or walk for long periods of time due 
to foot pain. 

In the July 2007 hearing, the veteran testified that he 
experienced pain in his left foot which radiated to his ankle 
and arch.  He compensated for a right foot disability by 
putting more weight on his left foot while walking.  The 
veteran stated that he could walk 1-2 blocks and walking up 
or down hill caused pain.  The veteran would use a cane at 
times.  He consistently wore orthotics and braces.  

The Board finds that the veteran is entitled to a moderately 
severe rating under Diagnostic Code 5284.  The veteran has 
experienced pain in his left foot as well as flare-ups.  He 
has claw deformities and hammer toes on his left foot.  There 
is also evidence of hallux vargus and arthritis.  The veteran 
walks with an everted foot and wears orthotics and braces.  
The veteran also has ankylosis of the first 
metatarsophalangeal joint and spurring.  He experiences 
limitation of walking and standing.  The Board finds that 
considering the veteran's disability as a whole, his 
disability is moderately severe.  

The Board finds that the veteran's left foot disability is 
not severe because there was no malalignment, no inward 
rotation, or marked pronation.  Additionally, the left 
Achilles tendon was in good alignment.  The veteran's pain 
would subside when he sat down.  The veteran also stated that 
he could walk and stand without assistance.  Therefore, the 
veteran is not entitled to a 30 percent rating under 
Diagnostic Code 5284.  Also, a 40 percent rating is assigned 
with actual loss of use of the foot.  There is no medical 
evidence, however, indicating that the veteran has loss of 
use of the left foot.  

Regarding Diagnostic Code 5276, there is evidence that the 
veteran had flatfoot in February and May 2004.  The medical 
evidence, however does not indicate the veteran's symptoms 
are more than mild.  Additionally, the veteran wore orthotics 
which he indicated relieved his pain.  The evidence does not 
suggest that the veteran experienced inward bowing of the 
tendo achillis.  The Board finds that an evaluation for flat 
foot was contemplated in the veteran's service connected 
condition and an additional rating under this code would be 
pyramiding.  Therefore, the Board finds that the veteran is 
not entitled to a rating under this code. 

The Board finds that the veteran is not entitled to a rating 
under Diagnostic Code 5277 for bilateral weak foot.  
Specifically in August 2003 the veteran had full muscle 
strength in all compartments of his feet bilaterally.  There 
is no indication in the medical evidence that the veteran had 
atrophy of the musculature or disturbed circulation or 
weakness.  Therefore the veteran is not entitled to a 
separate evaluation under this code. 

The Board also finds that the veteran is not entitled to a 
separate rating under Diagnostic Code 5278 for acquired claw 
foot.  In December 2002 and January 2003, the veteran had 
claw deformities in the second through fourth toes and there 
was some plantar and dorsal calcaneal spurring.  In a March 
2007 VA QTC examination, pes cavus, or acquired claw foot, 
was not present.  The medical evidence shows that the 
veteran's claw foot deformities were treated and it appears 
that his condition has improved significantly after surgery.  
Therefore, the Board finds that the veteran symptomatology 
for claw foot was contemplated in the evaluation for 
residuals of surgery.  An additional rating under this code 
would be duplicative.  Therefore, he is not entitled to an 
evaluation under this code. 

The veteran is also not entitled to an evaluation under 
Diagnostic Code 5279 for anterior, unilateral or bilateral 
metatarsalgia or Diagnostic Code 5281 for severe unilateral 
hallux rigidus.  In the March 2007 VA QTC examination, the 
examiner specifically noted that there was no Morton's 
disease or metatarsalgia in the veteran's left foot and 
hallux rigidus was not present.  Additionally, there is no 
evidence that the veteran's left foot had malunion or 
nonunion of the tarsal or metatarsal bones after surgery.  
Therefore, Diagnostic Code 5283 does apply.  

Regarding Diagnostic Code 5280, December 2002 and January 
2003 x-rays revealed hallux vargus/metatarsus primus varus 
deformity with degenerative osteoarthritis at the first 
metatarsophalangeal joint.  January 2003 VA treatment records 
indicate that the veteran has hallux valgus with mild 
osteoarthritis in the left metatarsophalangeal joint.  
Additionally, in a March 2007 VA QTC examination there was 
hallux valgus of the left foot with a moderate degree of 
angulation and there was resection of the metatarsal head.  
The Board finds that a separate evaluation under this code 
would  be pyramiding.  The veteran was compensated for a 
bunionectomy and surgery on the first metatarsal joint under 
diagnostic code 5284.  

Regarding Diagnostic Code 5282 for hammer toes, there 
appeared to be hammer toes present in December 2006.  The 
Board notes that a radiologist in March 2007 and a 
radiologist in December 2006 found that the veteran had 
hammer toes.  The VA QTC examiner in March 2007, however, did 
not find that there were hammer toes on the veteran's left 
foot.  The Board notes that it may compensate the veteran 
only for service-connected disabilities.  However, the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998)(per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Although a physician did not find 
hammer toes on the veteran's left foot, a preponderance of 
the evidence suggests that the veteran has hammer toes on his 
left foot.  The Board concludes that the veteran's hammer 
toes were compensated under the residuals of surgery 
evaluation and a rating under this code would overlap the 
compensated disability under Diagnostic Code 5284.  

The Board also finds that the veteran has mild osteoarthritis 
in the left metatarsophalangeal joint as described in the VA 
treatment records in January 2003.  The Board finds, however, 
that the veteran is not entitled to a separate rating for 
arthritis because in August 2003 the veteran had full range 
of motion.  Furthermore, the evidence of record does not show 
involvement of multiple interphalangeal, metatarsal and 
tarsal joints.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 
5003.  

Finally, as the veteran's left foot disability is not rated 
under a diagnostic code pertinent to limitation of motion, 
the DeLuca, supra, factors are not for consideration.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current schedular 
evaluation. The evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

ORDER

Entitlement to a 20 percent evaluation for residuals of left 
foot surgery is granted, subject to the laws and regulations 
governing payment of monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


